DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an optical input (Claim 1, 7); a test channel (Claim 1-4, 7-10); an electrical output (Claim 1, 7)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2 177 254 A.
Claim 1
 	GB 2 177 254 A discloses integrated circuit (Fig. 1, Ref. IC1) including a testing circuit, said testing circuit comprising an optical test circuit having: an optical input (Fig. 1, Ref. 112, 113) configured to receive an optical test signal (Fig. 2, Ref. 21); a test channel (See Fig. 1) configured to receive said optical test signal (Fig. 2, Ref. 21) and produce an optical test output signal (Page 2, Col. 1, lines 20-60) in response to processing of the optical test signal (Fig. 2, Ref. 21) through at least one optical device under test circuit (Fig. 1, Ref. IC1), said test channel further including a photodetector coupled to receive (Fig. 1, Ref. 121, 122) said optical test output signal and generate an electrical signal (Page 2, Col. 2, lines 20-41); and an electrical output for outputting said electrical signal (Page 2, Col. 2, lines 42-53).  

    PNG
    media_image1.png
    651
    410
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    432
    559
    media_image2.png
    Greyscale

Claim 2
 	GB 2 177 254 A discloses the test channel comprises a plurality of series coupled optical device under test circuits (See Fig. 1, Ref. IC1-IC3).  
Claim 3
GB 2 177 254 A discloses the test channel comprises a further photodetector (Fig. 2, Ref. 12) coupled to receive optical test signal (Fig. 2, Ref. 21) and generate a further electrical signal, the optical test circuit further including a further electrical output for outputting said further electrical signal (Page 2, Col. 2, lines 42-53).  
Claim 4
 	GB 2 177 254 A discloses the test channel comprises a further photodetector (See photodetector In Fig. 1 on IC3-IC2) coupled to receive the optical test output signal and generate a further electrical signal, the optical test circuit further including a further electrical output for outputting said further electrical signal (Page 1, Col. 1-2, lines 64-92).  



Claim 5
 	GB 2 177 254 A discloses a wafer including a plurality of integrated circuits (Fig. 1, Ref. IC1-IC3), said plurality of integrated circuits separated by scribe lines (Fig. 1, Ref. 14) on said wafer and wherein said testing circuit is located within at least one of said scribe lines (See Fig. 1).  
Claim 6
 	GB 2 177 254 A a scribe line separating (Fig. 1, Ref. 14) said integrated circuit from other integrated circuits (Fig. 1, Ref. IC1-IC3) located on a wafer and wherein said testing circuit is located within said scribe line (See Fig. 1).  
Claim 7
 	GB 2 177 254 A discloses a plurality of integrated circuits (Fig. 1, Ref. IC1-IC3) separated by scribe lines (Fig. 1, Ref. 14); a testing circuit within at least one of said scribe lines (See Fig. 1); wherein said testing circuit comprises an optical test circuit having: an optical input configured to receive an optical test signal (Fig. 2, Ref. 21); a test channel configured to receive said optical test signal (Fig. 2, Ref. 21) and produce an optical test output signal in response to processing of the optical test signal (Fig. 2, Ref. 21) through at least one optical device under test circuit (Fig. 1, Ref. IC1), said test channel further including a photodetector (Fig. 1, Ref. 121) coupled to receive said optical test output signal (Fig. 2, Ref. 21) and generate an electrical signal; and an electrical output for outputting said electrical signal (Page 2, Col. 2, lines 42-53).  
Claim 8
 	GB 2 177 254 A discloses the test channel comprises a plurality of series coupled optical device under test circuits (Fig. 1, Ref. IC1-IC3).  

Claim 9
 	GB 2 177 254 A discloses the test channel comprises a further photodetector (Fig. 1, Ref. 121) coupled to receive optical test signal (Fig. 2, Ref. 21) and generate a further electrical signal, the optical test circuit further including a further electrical output for outputting said further electrical signal (Page 2, Col. 2, lines 42-53).  
Claim 10
 	GB 2 177 254 A discloses the test channel comprises a further photodetector (Fig. 1, Ref. 121) coupled to receive the optical test output signal (Fig. 2, Ref. 21) and generate a further electrical signal, the optical test circuit further including a further electrical output for outputting said further electrical signal (Page 2, Col. 2, lines 42-53).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 27, 2022